OFFICE     OF THE ATTORNEY     GENERAL   OF TEXAS
                           AUSTIN




Hon. Charley Loakhart
State Treasurer
Austin, Texas
Dear Sir:
                                                         create
                                                         the

     Your letter of August
that this Departmentoonst                     the tern *present-
ed to the State Treasurer                      the presenting
ror payment 0r a warrant
    You refer    t                        9. Whfah held that
a warrant whioh                           ayment dthfn the
period required                           d mot be paid.




                             payment,'tobe stifisient,
                      easouable hour OR a business day;
                       oper plaae as herein defined;
                       person prlmmily liable on the
                      f he is absent or ina~eoewlble,
                      ound at the place where the pre-

    Seation 76 ander said Artiale provides:
         'Vreaentient for payment is made at the proper
     p1aae:
Hon. Charley Lookhart, Page I?.


          1. Where a plaoe or payment i0 epeolfied
     in the instrument and it is there presented;
          2. Where ho plaoe of payment is epsaifled,
     but the address of the person to make payment ie
     given in the instrument and it is there presented;
          3. where no pleas or payment 10 spesirisa
     and no address Is given and the instrument is
     presented et the ueual plaae of bueineas or
     resideme of the person to make.payment;....a
     Section 74 Under said Artlole providee:
          *The instrumentmust be exhibited to the
     person from wham payment is demanded, and when
     it is paid must be delivered~up to the party
     paying it."
     Seotion 75 provides that where thr instrument is pay-
able at a bank, preaentiaentror payment mutt be made durtng
bauklng houre.
     It is the opinion of this Separtment that under the
provisions of the hegotlable Instrument Act above eat forth,
presentmentfor payment of a warrant dram on the State
Trsatmrer must be presented to the State TPeasurer, and a
deposit of a warrant in some bank to be transmitted by said
bank and then presented to the Treasurer ior payment i6
not a presentmenttor payment when came is deposited in the
rorwarding bank,
    Artiole   4371 of the Revised Statate provides:
         mNo warrant shall be paid by the Treaeurer
    unlese presented ror paymimt within two years
    from the aloee of the tissal year in wbioh such
    warrant was issued.*
     Singe no one except the State Treasurer ie authorized
to pay a warrant, and sinoe under the Negotiable Instru-
ments Acts above quoted, in order to oomply with said sta-
tutes the presentmentmust be lacldeto the party who 18
oharged tith the payment thereof, A presentient for pay-
ment within the provisions of said statutes means that the
warrant must be presented to the State Treasurer at Austin,
Texas, within the time limit.
                                                                         713:



Hon. Chrrley       Lockhart,   Page S.



      ice am      mareof the holdln6: of the Court of Crininal
Appr:elu   or   thi5'StateIn spear 15. State,    52 S. ht. (24) 95,
where it was held that e State warrant is not e negotiable
instromnt     under the law uerahant.     Since, however, the
LoCislature,    in the Regotieble    Instmuents   Aot, has defined
“preseni.?;ant for 9ayrient ,v and thereafter    pas:ed the statute,
being Artlole    4371, as emended la 1931, requiring state
warrants to be presented for paynent tithin a definite         period,
we think the Leelslature      intended to and did uss said words
as it had theretofore     derlned same.
     we oenaot find any better deilnitfon   than the one used
by the LeGi?lsturs  %n the Negotiable Instrument Act as to
what the words or phrase Wpresentment for payment* means.
      (Te trust     thot the above satlsfaotorily      answers your
inquiry.
                                           Yours    very truly




CWRrpbp